This opinion is subject to administrative correction before final disposition.




                                 Before
                     GASTON, STARITA, and HOUTZ
                        Appellate Military Judges

                        _________________________

                          UNITED STATES
                              Appellee

                                     v.

                       Eduardo RAMIREZ
             Private First Class (E-2), U.S. Marine Corps
                              Appellant

                             No. 202100119

                         Decided: 20 August 2021

    Appeal from the United States Navy-Marine Corps Trial Judiciary

                              Military Judge:
                              Kyle G. Phillips

 Sentence adjudged 3 March 2021 by a special court-martial convened
 at Marine Corps Air Station Cherry Point, North Carolina, consisting
 of a military judge sitting alone. Sentence in the Entry of Judgment:
 reduction to E-1, confinement for 10 months, and a bad-conduct dis-
 charge.

                           For Appellant:
           Lieutenant Commander E. L. Alexander, JAGC, USN

                               For Appellee:
                            Brian K. Keller, Esq.
                 United States v. Ramirez, NMCCA No. 202100119
                               Opinion of the Court

                             _________________________

          This opinion does not serve as binding precedent under
                NMCCA Rule of Appellate Procedure 30.2(a).

                             _________________________

PER CURIAM:
    After careful consideration of the record, submitted without assignment of
error, we have determined that the findings and sentence are correct in law
and fact and that no error materially prejudicial to Appellant’s substantial
rights occurred. 1
   The findings and sentence are AFFIRMED.


                                     FOR THE COURT:




                                     RODGER A. DREW, JR.
                                     Clerk of Court




   1   Articles 59 & 66, Uniform Code of Military Justice, 10 U.S.C. §§ 859, 866.


                                            2